DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 November 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-6, and 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lester et al. (US 7694688) (“Lester”) in view of Akaha (JP 2010-179420 A). Lester discloses:
Claim 1: substrate holding hand attached to a hand tip portion of a manipulator and configured to hold a substrate having a circular plate shape and placed in a vertical posture (FIG. 5D-5E), the substrate holding hand comprising: a base plate spreading from a base end side toward a tip end side (FIG. 8B, 900/901), part of the base plate which is located at the base end side being fixed to the hand tip portion (FIG. 5D-5E); an engaging claw (1151) provided at part of the base plate which part is located at the tip end side, the engaging claw being configured to be engaged with part of an edge of the substrate in the vertical posture (FIG. 5E), the part of the edge being located lower than a center of the substrate; a moving portion (906/910) provided at the base end side of a holding position and configured to move toward the tip end side, the holding position being a position of the substrate relative to the base plate when the substrate is held by the substrate holding hand; a plurality of 
Claim 2: wherein the engaging claw is a lower engaging claw (see FIG. 8B below, LEC, 1151 separated by dark horizontal line), the substrate holding hand further comprising an upper engaging claw (see FIG. 8B below, UEC, 1151 separated by dark horizontal line) different from the lower engaging claw and provided at part of the base plate which part is located at the tip end side, the upper engaging claw being configured to be engaged with part of the edge of the substrate in the vertical posture (FIG. 5E), the part of the edge being located higher than the center of the substrate, wherein the such a manner that: the 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (LEC)][AltContent: textbox (UEC)][AltContent: connector]
    PNG
    media_image1.png
    556
    953
    media_image1.png
    Greyscale

Claims 3 and 6: wherein: a notch is formed at the edge of the substrate (intended use; substrates have notches and do not have notches; MPEP 2115); and the plurality of 
Claims 5 and 10-16: a manipulator including a hand tip portion to which the substrate holding hand is attached (FIG. 5D-5E, 86).

Lester does not directly show:
(It is noted that 907 of Lester appears to be rotatable in FIG. 8B; however, 907 cannot be assumed to rotate.)
Claim 1: a plurality of rotating bodies;
Claim 2: with this, while rotating along the edge of the substrate, the rotating bodies rotate the substrate upward about an engaging portion where the substrate is engaged with the lower engaging claw, toward a position where the substrate is engaged with the upper engaging claw;
Claims 2-3, 5-6, and 10-16: plurality of rotating bodies.
Akaha shows a similar device having:
Claim 1: a plurality of rotating bodies (85; paragraph [0087]);
Claim 2: with this, while rotating along the edge of the substrate, the rotating bodies (85; paragraph [0087]) rotate the substrate upward about an engaging portion where the substrate is engaged with the lower engaging claw, toward a position where the substrate is engaged with the upper engaging claw (FIG. 5D-5E of Lester);
Claims 2-3, 5-6, and 10-16: plurality of rotating bodies (85; paragraph [0087]);
for the purpose of providing a manipulator simplifying a configuration and properly gripping a substrate mounted on a substrate holding hand (English abstract). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lester as taught by Akaha and include Akaha’s similar device having:
Claim 1: a plurality of rotating bodies;
Claim 2: with this, while rotating along the edge of the substrate, the rotating bodies rotate the substrate upward about an engaging portion where the substrate is engaged with the lower engaging claw, toward a position where the substrate is engaged with the upper engaging claw;
Claims 2-3, 5-6, and 10-16: plurality of rotating bodies;
for the purpose of providing a manipulator simplifying a configuration and properly gripping a substrate mounted on a substrate holding hand.

Response to Arguments
Applicant’s arguments, see pp. 6-7, filed 15 November 2022, with respect to the rejection(s) of claim(s) 1-16 under Kesil have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lester in view of Akaha.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerald McClain/Primary Examiner, Art Unit 3652